THE STATE OF SOUTH CAROLINA 

                         In The Supreme Court 


           The State, Respondent,

           v.

           Alton Wesley Gore, Jr., Petitioner.

           Appellate Case No. 2014-001496



            ON WRIT OF CERTIORARI TO THE COURT OF
                           APPEALS

                          Appeal from Horry County 

                Edward B. Cottingham, Special Circuit Court Judge 



                              Opinion No. 27595 

                Heard October 21, 2015 – Filed December 2, 2015 



            CERTIORARI DISMISSED AS IMPROVIDENTLY
                          GRANTED


           Nicole Nicolette Mace and Amy Kristan Raffaldt, both of
           The Mace Law Firm, of Myrtle Beach, for Petitioner.

           Attorney General Alan McCrory Wilson and Assistant
           Attorney General Christina Catoe Bigelow, both of
           Columbia, for Respondent.



PER CURIAM: After careful consideration of the Appendix and briefs, the writ
of certiorari is
    DISMISSED AS IMPROVIDENTLY GRANTED.

     TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.